DETAILED ACTION

Claim Objections
	The objection to claim 1 made in the previous Office Action is withdrawn in view of Applicant's amendment, filed February 22, 2022. 

Drawings
	The objection to the drawings made in the previous Office Action is withdrawn in view of Applicant's amendment, filed February 22, 2022. 

Double Patenting
Claims 1, 3, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,052,580. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the product of claim 9 of the issued patent is explicitly recited to include or inherently possesses each feature of instant claims 1, 3, and 9.  In particular, the  issued claim recites a spring-mass soundproofing panel that includes a first, porous layer, which the issued claim refers to as an "upper layer". The specification of the issued patent makes clear that the "upper" layer, when porous, is polyurethane, which is a resiliently compressible material (col. 3, ln. 53-55).  The issued claim also includes a second layer, which it refers to as the "lower layer", that includes flakes (i.e. "chips") of elastically compressible foam bound together with fusible core-sheath fibers, as recited in the instant claims, and a sealing layer located between the first and second layers. Therefore, the issued claim includes the same layers recited in the instant claims and meets the instant claim limitations. The requirements that the claimed panel is "for cladding a wall of an automotive vehicle", that the lower layer is "configured to be positioned towards the wall", and that the upper layer is "configured to be positioned away from the wall" are statements of intended use.  The product of the issued claim meets the claim limitations because it and its layers are capable of being used as instantly claimed.  

Claim Rejections - 35 USC § 112
The rejections of claims 1 and 3-9 under 35 U.S.C. 112(b) are withdrawn in view of Applicant's amendment, filed February 22, 2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehiro (JP H08-282402 A), the text of which is cited herein according to an English language translation.
Regarding claim 1, Takehiro teaches a sound protection panel for an automotive component comprising a lower layer (i.e. "lower spring layer") of soft, synthetic rubber (i.e. a "resiliently compressible material") adjoined to an upper layer (i.e. "upper mass layer") comprising an agglomeration of polyurethane foam chips (i.e. "flakes of resiliently compressible foam") bonded together by bi-component fibers, which comprise a core that melts at a first, higher temperature, and a sheath that melts at a second, lower temperature (i.e. the sheath is "fusible at a lower temperature which, if the core is fusible, is lower than the temperature of fusion of the core") such that the fiber sheaths fuse together the other fibers and foam chips (par. 6, 7).  
Being made of elastic and resilient materials, Takehiro's combined upper and lower layers qualify as a "spring mass system".  As no particular level of elasticity or resiliency has been recited for the claimed resilient and elastic materials, the prior art materials, which are at least somewhat elastic and resiliently compressible, meet the claim limitations.  Furthermore, Applicant exemplifies polyurethane foam, which is taught by the prior art, as a resiliently-compressible material (Applicant's published application, par. 107).  
The requirements that the claimed panel is "for cladding a wall of an automotive vehicle", that the lower layer is "configured to be positioned towards the wall", and that the upper layer is "configured to be positioned away from the wall" are statements of intended use.  The prior art product meets the claim limitations because it and its layers are capable of being used as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takehiro, as applied to claim 1 above, and further in view of Lemaire (EP 2549474 A1), the text of which was cited according to an English language translation, for the reasons discussed in the previous Office Action. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takehiro, as applied to claim 1 above, for the reasons discussed in the previous Office Action. 

Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bayle (US PG Pub. No. 2010/0108437) in view of Ario (US Pat. No. 6,576,172). 
Regarding claims 1, 3, 5, and 7, Bayle teaches an acoustic protection panel for cladding a wall of an automotive vehicle comprising an upper porous layer, a lower spring layer made from a flexible polyurethane foam (i.e. a resiliently compressible material and a "foam molding"), and a sealing layer (i.e. "sealing crust") positioned between the upper and lower layers that is formed from impregnation of a portion of the polyurethane layer into the porous layer (par. 17). 
The teachings of Bayle differ from the current invention in that the upper porous layer is not taught to comprise agglomerated foam flakes and bi-component fibers as claimed.  However, Bayle does teach that the upper layer may comprise a fibrous material or foam and, as discussed above, the entire structure is intended to serve as a sound insulator (par. 1, 5, 10, 33, 34).  Ario further teaches a sound-proof product comprising a mixture of chip-like pieces of plastic foam, such as urethane foam (i.e. a resiliently compressible foam) and other particles of higher-density recycled materials (i.e. "a dispersion of heavy particles with an intrinsic density greater than that of the flakes") bound together by bi-component fibers including bi-component fibers, which comprise a core that melts at a first, higher temperature, and a sheath that melts at a second, lower temperature (i.e. the sheath is "fusible at a lower temperature which, if the core is fusible, is lower than the temperature of fusion of the core") such that the fiber sheaths fuse together the other fibers and foam chips (Abstract; col. 4, ln. 1-55). Ario's porous composite material is advantageous because it has excellent uniformity and is free of poor binding sites, exhibits high strength and excellent sound-proofing capabilities, is easily recycled, and is suitably used in vehicle sound-proofing structures (col. 4, ln. 51-55; col. 7, ln. 62-67; col. 9, ln. 51-55; col. 10, ln. 35-40; col. 10, ln. 64-67).  As such, it would have been obvious to one of ordinary skill in the art to use Ario's porous composite material including foam flakes, bi-component fibers, and other materials as the porous layer in Bayle's sound protection panel because Ario's product demonstrates excellent mechanical and sound-proofing properties, is easily recyclable, and is useful in vehicle sound-proofing structures.  
Being made of elastic and resilient materials, the prior art product's combined upper and lower layers qualify as a "spring mass system".  As no particular level of elasticity or resiliency has been recited for the claimed resilient and elastic materials, the prior art materials, which are at least somewhat elastic and resiliently compressible, meet the claim limitations.  Furthermore, Applicant exemplifies polyurethane foam, which is taught by the prior art, as a resiliently-compressible material (Applicant's published application, par. 107).  
The requirements that the claimed panel is "for cladding a wall of an automotive vehicle", that the lower layer is "configured to be positioned towards the wall", and that the upper layer is "configured to be positioned away from the wall" are statements of intended use.  The prior art product meets the claim limitations because it and its layers are capable of being used as claimed.  

Regarding claim 9, Ario teaches that his porous material (i.e. corresponding to the upper layer) may comprise 10 to 20 wt. % of the fibrous binder (i.e. the bi-component fibers) (col. 4, ln. 56-65).  The instantly claimed fiber content is obvious in view of Ario.  See MPEP 2144.05. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bayle and Ario, as applied to claim 1 above, and further in view of Lemaire for the reasons discussed in the previous Office Action.

Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US PG Pub. No. 2017/0129204) in view of Ario. 
Regarding claims 1, 3, 4, 6, and 7, Mori teaches a sound protection panel comprising a lower sound-absorbing material layer (5b, i.e. "lower spring layer") and an upper sound-absorbing material layer (5a, i.e. "upper mass layer") with a soft sound insulation material layer (6, i.e. "sealing layer") laminated in between the two sound-absorbing layers (Fig. 2; par. 28, 29, 31).  Mori teaches that the soft sound insulation material layer may be a resin film and exemplifies a resin film based on thermoplastics and having a thickness of 70 microns as the sound insulation layer (par. 35, 40). 
The teachings of Mori differ from the current invention in that the sound-absorbing layers are not taught to comprise a resiliently-compressible foam (or foam pieces) or to be made of bi-component fibers as claimed.  Mori also does not teach to include the above-discussed 70-micron thick thermoplastic film between such composite layers.  However, Mori does teach that the two layers may be the same material and that they may be based on polymeric fiber felts or polymeric foams, which may be crushed (par. 28, 29).  Ario further teaches a sound-proof product comprising a mixture of chip-like pieces (i.e. "flakes") of plastic foam, such as urethane foam (i.e. a resiliently compressible foam) and other particles of higher-density recycled materials (i.e. "a dispersion of heavy particles with an intrinsic density greater than that of the flakes") bound together by bi-component fibers including bi-component fibers, which comprise a core that melts at a first, higher temperature, and a sheath that melts at a second, lower temperature (i.e. the sheath is "fusible at a lower temperature which, if the core is fusible, is lower than the temperature of fusion of the core") such that the fiber sheaths fuse together the other fibers and foam chips (Abstract; col. 4, ln. 1-55). Ario teaches that composite products including thermoplastic fibrous binders and lightweight chips (e.g. polymeric foam chips) have excellent sound-proof and vibration damping/isolating capabilities (i.e. the materials are sound absorbers) (col. 1, ln. 32-40). Ario's porous composite material is advantageous because it has excellent uniformity and is free of poor binding sites, exhibits high strength and excellent sound-proofing capabilities, is easily recycled, and is suitably used in vehicle sound-proofing structures (col. 4, ln. 51-55; col. 7, ln. 62-67; col. 9, ln. 51-55; col. 10, ln. 35-40; col. 10, ln. 64-67).  As such, it would have been obvious to one of ordinary skill in the art to use Ario's porous composite material including foam flakes, bi-component fibers, and other materials as the sound-absorbing layers (i.e. the layers, 5a, 5b, laminated to either side of the soft sound insulation layer, 6) in Mori's sound protection panel because Ario's product demonstrates excellent mechanical and sound-proofing properties, is easily recyclable, and is useful in vehicle sound-proofing structures.  It further would have been obvious to one of ordinary skill in the art to use the above-discussed 70 micron-thick thermoplastic film laminated between the two fiber-foam composite layers because Mori explicitly teaches that such a film is appropriate as the soft sound insulation material layer for his product.  
Being made of elastic and resilient materials, the prior art product's combined upper and lower layers qualify as a "spring mass system".   As no particular level of elasticity or resiliency has been recited for the claimed resilient and elastic materials, the prior art materials, which are at least somewhat elastic and resiliently compressible, meet the claim limitations.  Furthermore, Applicant exemplifies polyurethane foam, which is taught by the prior art, as a resiliently-compressible material (Applicant's published application, par. 107).  
The requirements that the claimed panel is "for cladding a wall of an automotive vehicle", that the lower layer is "configured to be positioned towards the wall", and that the upper layer is "configured to be positioned away from the wall" are statements of intended use.  The prior art product meets the claim limitations because it and its layers are capable of being used as claimed.  

Regarding claim 9, Ario teaches that his porous material (i.e. corresponding to the upper layer) may comprise 10 to 20 wt. % of the fibrous binder (i.e. the bi-component fibers) (col. 4, ln. 56-65).  The instantly claimed fiber content is obvious in view of Ario.  See MPEP 2144.05. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Ario, as applied to claim 1 above, and further in view of Lemaire for the reasons discussed in the previous Office Action.


Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the panel described in claim 9 of US Pat. No. 11,052,580 does not meet the limitations of instant claims 1, 3, and 9 because what Applicant considers an "upper mass layer" is not made of foam flakes linked with a bonding agent.  However, as clarified in the rejection above, the product of the issued patent is a spring-mass soundproofing panel that includes a first, porous layer, which the issued claim refers to as an "upper layer". The specification of the issued patent makes clear that the "upper" layer, when porous, is polyurethane, which is a resiliently compressible material (col. 3, ln. 53-55).  The issued claim also includes a second layer, which it refers to as the "lower layer", that includes flakes (i.e. "chips") of elastically compressible foam bound together with fusible core-sheath fibers, as recited in the instant claims, and a sealing layer located between the first and second layers. Therefore, the issued claim includes the same layers recited in the instant claims and meets the instant claim limitations. The requirements that the claimed panel is "for cladding a wall of an automotive vehicle", that the lower layer is "configured to be positioned towards the wall", and that the upper layer is "configured to be positioned away from the wall" are statements of intended use.  The product of the issued claim meets the claim limitations because it and its layers are capable of being used as instantly claimed.
Applicant has further argued that Takehiro does not teach a panel with an upper mass layer made of flakes of resiliently compressible foam bonded together with a bonding agent.  To support this argument, Applicant has stated that Takehiro's "mass layer" does not contain foam flakes and that his foam flakes are actually in his "spring layer", and that his flake-containing layer faces a wall/dash panel rather than away from one. However, as discussed above, Takehiro explicitly teaches a panel with a first, upper layer having foam chips and fibers arranged as claimed and a second, lower layer made of a resiliently compressible material, as claimed, that meets each structural limitation required by claim 1.  That Applicant chooses to refer to the layers as "mass" and "spring" layers does not negate the fact that the layers Takehiro teaches meet the claim limitations. Additionally, as noted above, the requirements regarding where the panel and its layers are configured to be positioned are statements of intended use.  Takehiro's product meets these limitations because it is capable of being used and positioned as claimed.  
Applicant has further argued that none of Bayle, Mori, Ario, or Lemaire teach a sound protection panel with the claimed features that is included in a set wherein the spring layer is positioned towards a wall.  However, as discussed above and in the previous Office Action, the cited references render obvious a panel or panels meeting the structural limitations of the claims. The panel(s) rendered obvious by the prior art also meet the claim limitations regarding how the claimed panel is "configured" to be positioned because they are capable of being used and positioned as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784